Allowable Subject Matter
Claims 1, 3-11, and 13- 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 3-10, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose wherein the detector when powered provides status by: receiving a second circuit communication requesting an amount of elapsed time since receiving power and a unique detector identifier, and transmitting a third circuit communication responsive to the second circuit communication, including the amount of elapsed time and the unique detector identifier in the context as claimed.

Regarding claims 11, 13-20, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose wherein the detector when powered provides status by: receiving a second circuit communication requesting an amount of elapsed time since receiving power and a unique detector identifier, and transmitting a third circuit communication responsive to the second circuit communication, including the amount of elapsed time and the unique detector identifier in the context as claimed.

The closest prior art of Kim et al. (US 20170061756 A1) fails to anticipate or make obvious the claimed invention.
Kim teaches the respective unique IDs may be set to the respective sensors. During the operation, the respective sensors check continually the first voltage applied from the first loop line and separate call information from the first voltage having call information loaded. In this way the respective sensors can monitor whether a unique ID, which is set to the sensor itself, is called. And in a sensor, if the unique ID is called, an inner load is turned on/off during a specific preset time or simultaneously ). 
None of the above references disclose the claimed features alone, or in obvious combination with other references.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN AKHTER whose telephone number is (571)272-9365.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272.4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SHARMIN AKHTER/
Examiner, Art Unit 2689

/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689